Case: 14-10216      Document: 00512988863         Page: 1    Date Filed: 04/01/2015




                            REVISED April 1, 2015

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-10216                            June 27, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
TERRY JAMES,

              Plaintiff - Appellant

v.

JUDGE DAVID C. GODBEY; MAGISTRATE JUDGE JEFF KAPLAN,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-4809




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Terry James moves for leave to proceed in forma pauperis (“IFP”) in his
appeal of the district court’s denial of permission to sue Judge David Godbey
and Magistrate Judge Jeff Kaplan. Mr. James wished to file a suit alleging



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10216     Document: 00512988863   Page: 2   Date Filed: 04/01/2015



                                No. 14-10216
that Judge Godbey and Magistrate Judge Kaplan violated his constitutional
rights by sanctioning him. The district court determined that his suit was
frivolous, denied permission to sue, and further denied Mr. James’s application
to proceed IFP on appeal.
      By moving for IFP status, Mr. James is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). We agree with the district court that Mr.
James’s appeal is not in good faith. “It is well established that judges enjoy
absolute immunity for judicial acts performed in judicial proceedings,” Mays v.
Sudderth, 97 F.3d 107, 110 (5th Cir. 1996), and Mr. James makes no argument
that somehow judicial immunity should not apply here, see, e.g., Stump v.
Sparkman, 435 U.S. 349, 356-57 (1978) (noting exception to judicial immunity
for acting in the “clear absence of all jurisdiction”). As such, because Judge
Godbey and Magistrate Judge Kaplan clearly enjoy absolute immunity, Mr.
James’s suit is frivolous.
      Because Mr. James has not shown his appeal involves legal points
arguable on their merits, we DENY permission for leave to proceed IFP, and
the appeal is DISMISSED as frivolous. See, e.g., Baugh, 117 F.3d at 202 &
n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2.




                                       2